FILE COPY



                                 BILL OF COSTS

    TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                No. 08-19-00066-CV

                      Travis M. Dehorney, TDCJ No. 2027434

                                             v.

                 Sherri Talley M.D., Samuel B. Itie, and M. Fuentes

       (No. P-7872-83-CV IN 83RD DISTRICT COURT OF PECOS COUNTY)


Type of Fee       Charges             Paid                    By
CLERK'S RECORD                $0.00   UNKNOWN                 INDIGENT
FILING                      $205.00   INDIGENT

  Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
styled cause, as the same appears of record in this office.

                                        IN TESTIMONY WHEREOF, witness my hand
                                        and the Seal of the COURT OF APPEALS for
                                        the Eighth District of Texas, this April 26, 2021.


                                        Elizabeth G. Flores, Clerk